Per Curiam. Abstract of the Decision. 1. Municipal Court of Chicago, § 26*—when statement of facts may he stricken. On writ of error to reverse a judgment of the Municipal Court, the statement of facts may be stricken from the record on motion of the defendant in error, where the record does not show that application for such statement was made within thirty days after the entry of the judgment and it affirmatively appears that the statement was not signed by the judge or placed on file by him until thirty-one days after the judgment was entered. 2. Municipal Court of Chicago, § 26*-—computation of time for making application for statement of facts. Where the thirty days allowed by section 23 of the Municipal Court Act, J. & A. j[ 3335, within which to make application for a statement of facts, expires on Lincoln’s birthday, such day must be included in the computation where it does not fall on Sunday. 3. Time, § 1*—when Lincoln’s birthday is not to be excluded in computing time. Section 1, ch. 131, Hurd’s R. S., J. & A. j[ 11102, providing that “the time within which any act provided by law is to be done shall be computed by excluding the first day and including the last, unless the last day is Sunday, then it also shall be excluded,” does not permit Lincoln’s birthday to be excluded as a last day unless it falls on Sunday, since the statute making that day a holiday has reference only to negotiable instruments.